Citation Nr: 1011686	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-39 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) in the amount of 
$11, 603.00.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1983 to August 
1987.  He died in August 1987, while in the line of duty.  
The appellant is claiming benefits as the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  Jurisdiction over the claims file was subsequently 
transferred to the Honolulu RO.

The Board remanded this claim for further development 
pursuant to the appellant's request for a hearing in her 
February 2009 VA Form 9.  However, in November 2009, the RO 
received a withdrawal of the appellant's hearing request.  
Thus, the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  The appellant married J.D. on March 18, 2000, while in 
receipt of an award of DIC benefits; the marriage was 
annulled on April 6, 2001.  The appellant continued to 
receive DIC during that time.

2.  The appellant had an obligation to notify VA of the 
change in her marital status, but did not do so until 
September 2005.

3.  There is no indication of fraud, misrepresentation, or 
bad faith on the part of any person having an interest in 
obtaining waiver of the overpayment.

4.  The evidence does not indicate that undue hardship would 
befall the appellant and/or her family were she required to 
repay her entire debt to the Government which arose because 
she continued to receive DIC benefits during the time she was 
married to J.D.

5.  Recovery of the debt would not nullify the purpose for 
which the compensation benefits were created.

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created for the time 
period during which the appellant was married to J.D. would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled under the 
law.


CONCLUSION OF LAW

An overpayment of VA dependency and indemnity compensation 
benefits was properly created because the appellant failed to 
timely notify the RO of her March 2000 to April 2001 
remarriage, and waiver of recovery of the overpayment of VA 
compensation benefits during that time period is not 
warranted.  38 U.S.C.A. § 5302 (West 2002 & 2009); 38 C.F.R. 
§§ 1.962, 1.963, 1.965, 3.500(n) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

In the present case, the only claim on appeal is that of 
entitlement to a waiver of overpayment of DIC benefits.  In 
this regard, the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving requests for waiver of recovery 
of overpayments, pointing out that the statute at issue in 
such cases is not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws amended by the VCAA).  Cf. Barger 
v. Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA 
and its implementing regulations are not for application in 
this matter.

In any event, the RO, in the July 2006 Decision on Waiver 
Indebtedness, in an accompanying letter, and in a subsequent 
SOC issued in October 2007, explained to the appellant the 
bases for denial of the claim, and afforded her the 
opportunity to present information and evidence in support of 
the claim.

II.  Waiver of Overpayment

A.  Applicable Law

The Court has held that, before adjudication of a waiver 
application, the lawfulness of a debt must first be 
determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 
(1991).  The VA General Counsel has reinforced this 
obligation by holding that, where the validity of a debt is 
challenged, that issue must be developed before the issue of 
entitlement to waiver of the debt can be considered.  
VAOPGCPREC 6-98.

Once it is determined that the indebtedness was validly 
created, but before moving on to the matter of waiver of the 
charged indebtedness, if there is a finding of fraud, 
misrepresentation, or bad faith by the debtor in the creation 
of the overpayment, then waiver of the overpayment is 
automatically precluded, and further analysis is not 
warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2009).

With respect to consideration of the waiver itself, the 
standard of "equity and good conscience" will be applied.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Here actions of the 
debtor contribute to the creation of the debt; (2) Balancing 
of the faults.  Weighing fault of the debtor against VA 
fault; (3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities; (4) Defeat the 
purpose.  Whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor; (6) Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  See 
38 C.F.R. § 1.965(a) (2009). 

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

B.  Facts and Analysis

The appellant was awarded DIC following the Veteran's death 
in the line of duty in 1987.  On March 18, 2000, she married 
J.D., but did not report her remarriage to VA.  Her marriage 
to J.D. was annulled on April 6, 2001.  In September 2005, 
the appellant submitted a Marital Status Questionnaire in 
which she informed VA that she had remarried for the first 
time.  Consequently, in February 2006, VA sent the appellant 
a letter notifying her that her DIC was retroactively 
terminated on April 1, 2000, the first of the month following 
her remarriage, and reinstated effective May 1, 2001, the 
first of the month following the effective date of her 
annulment decree dated April 6, 2001.  The letter advised her 
that there was an overpayment for the benefits she had 
received during the period that she was married to J.D.

The appellant has requested waiver of overpayment of DIC 
benefits, created as a result of the occurrence of an event 
which should have resulted in termination of her benefits, 
but was not timely reported to VA.  As noted above, after the 
Veteran's death, the appellant remarried J.D. on March 18, 
2000, and she did not report this to VA.  Therefore, her 
monthly compensation was not terminated on April 1, 2000, the 
first of the month following her remarriage, as is required 
by 38 U.S.C.A. § 5112(b)(1) and 38 C.F.R. § 3.500(n) 
(although the Board notes that the effective date prescribed 
by these regulations is actually the last day of the month 
prior to the remarriage, but the RO has characterized it 
otherwise).  Thus, the debt created by her lack of 
notification and the resulting overpayment of DIC is a lawful 
debt.  See Schaper, supra.

The appellant has made no representation that could be 
characterized as fraudulent, a misrepresentation, or in bad 
faith.  Accordingly, the Board will move on to a discussion 
of the criteria applicable to a request for waiver of the 
indebtedness.

1.  Fault of the Debtor:  The record shows that the debt 
is the fault of the appellant.  It was the responsibility 
of the appellant to notify VA of a change in her marital 
status, and the record shows that she did not do so in a 
timely manner following her March 2000 remarriage.

2.  Balancing of Faults:  Regarding a balancing of faults 
between the appellant and VA, VA notified the appellant 
of its decision to retroactively terminate DIC benefits 
from April 1, 2000 to May 1, 2001 in a February 2006 
letter, after VA became aware of the appellant's 
remarriage when it received her Marital Status 
Questionnaire in September 2005.  Thus, VA was not aware 
of the appellant's remarriage until after the remarriage 
was ended, and acted in a timely manner in notifying the 
appellant of the resulting overpayment.

3.  Undue Hardship:  Applicable regulations provide that 
consideration be given to whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  38 C.F.R. § 1. 965(a).  A May 2006 VA Form 
5655 indicates that the appellant is employed and has 
income other than the monthly DIC benefits.  Therefore, 
the Board finds that repaying the debt will not create 
undue hardship for the appellant.

4.  Defeat the purpose:  In essence, the purpose of the 
VA compensation system, and specifically DIC benefits, is 
to make up for impairment of a surviving spouse's earning 
capacity resulting from the death of the veteran.  In 
this case, the recovery of the indebtedness would not 
defeat the purpose of the VA compensation program because 
the appellant would only be repaying an amount which she 
was previously overpaid.

5.  Unjust Enrichment:  The appellant was not entitled to 
DIC benefits during the period of her remarriage from 
March 2000 to April 2001.  Therefore, allowing her to 
keep the overpaid benefits from this period would 
constitute unjust enrichment.  

6.  Changing position to one's detriment:  The appellant 
has not contended, and the evidence does not show, that 
she relinquished any valuable right or incurred a legal 
obligation in reliance of these VA benefits.

38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  The above list of 
elements is not all inclusive.  See Ridings, supra.  The 
Board, however, has not identified any other factor which 
should be considered, and neither the appellant nor her 
representative has identified any.

Based on the foregoing, the Board finds that the evidence 
weighs against a grant of entitlement to waiver of recovery 
of overpayment of DIC benefits.  Although the appellant did 
not make any representation that could be characterized as 
fraudulent, a misrepresentation, or in bad faith, the debt 
created by the lack of notification is lawful, it is the 
fault of the appellant, no fault lies with VA, and recovery 
would not create undue hardship for the appellant.  In 
addition, recovery of the overpayment debt would not defeat 
the purpose of VA compensation, the appellant has not changed 
her position to her detriment in reliance on the VA benefits 
in question, and allowing her to keep the overpayment amount 
would result in her unjust enrichment.  

The Board acknowledges the appellant's contention that, 
because her remarriage to J.D. was annulled, the marriage 
never existed, in effect.  However, the law is clear that, 
for VA compensation purposes, the appellant was legally 
married from March 18, 2000, to April 6, 2001, and was thus 
not entitled to DIC.  

Accordingly, as the weight of the evidence is against a grant 
of the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the Board finds that waiver of recovery of 
the overpayment is not appropriate.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 


ORDER

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) in the amount of 
$11, 603.00 is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


